DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/828,637 application filed March 24, 2020.  Claims 1-9 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted March 24, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr (EP 1160402 A1, cited by Applicant in the IDS dated March 24, 2020). 
Regarding Claim 1, Spurr discloses a tie rod (see Figure 2 and paragraphs [0012]-[0022]) having a first tie rod part (14) made of a plastic material (see paragraph [0012]) and a second tie rod part (48), wherein the first tie rod part (14) has an end provided with a seat (pocket (30)) and the second tie rod part (48) having an end (52) designed to be inserted into the seat of the first tie rod part (see paragraph [0022]).  
Spurr discloses that the tie rod includes a joint (formed of connected parts (18) and (52)) designed to form an adjustable-length connection between the first tie rod part and the second tie rod part (see paragraph [0003]), wherein the joint comprises a first series of ribs (32) and a second series of ribs (54) formed on the first tie rod part and the second tie rod part, respectively, and wherein ribs of the first series of ribs and of the second series of ribs extending transversely to a longitudinal direction of the tie rod and being arranged one after the other in the longitudinal direction of the tie rod (see Figure ).  
Spurr discloses that the first series of ribs being capable of engaging with the second series of ribs to define a relative longitudinal position of the first tie rod part and the second tie rod part with respect to each other (see paragraphs [0018] and [0022]), wherein the joint further comprises a clip (22) hinged to the first tie rod part and carrying the first series of ribs, the clip being foldable to snap onto the first tie rod part to lock the end of the second tie rod part within the seat of the first tie rod part (through snap fit hooks (34) and lugs (26)).  While Spurr discloses that the seat of the first tie rod part is designed to slidably guide the end of the second tie rod part when the clip is in an open position (see paragraph [0022]), Spurr is silent concerning the material from which the second tie rod part is fabricated. 
However, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to also fabricate the second tie rod part from plastic as is the first tie rod part, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Fabricating both tie rod parts from plastic would provide a cost effective tie rod, as would be evident to one of ordinary skill in the art. See MPEP § 2144.07.
Further, the recitation that the tie rod is “particularly for an air conditioner” is merely an intended use of the tie rod and has not been given patentable weight since it does not impart a structural difference between the claimed invention and the prior art.  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987), and MPEP § 2111.02(II).
Regarding Claim 2, Spurr discloses that the clip (22) forms a wall of the seat of the first tie rod part (14) in the closed position (see Figure 2).
Regarding Claim 3, Spurr discloses that the clip (22) is connected to the first tie rod part (14) by a film hinge (24) (see paragraph [0022]).
Regarding Claim 4, Spurr discloses that the clip (22) can rotate about an axis parallel to the longitudinal axis of the tie rod (see Figure 2).
Regarding Claim 5, Spurr discloses that an edge of the clip (22) opposite the hinge (24) and a corresponding area of the seat (30) of the first tie rod part (14) are provided with snap fitting devices ((26), (34)) to lock the clip (22) in a closed position.
Regarding Claim 6, Spurr discloses that an edge of the clip (22) adjacent to the hinge (24) and a corresponding area of the seat (30) of the first tie rod part (14) are provided with snap fitting devices (instances of (26), (34) close to hinge) to lock the clip (22) in its closed position.
Regarding Claim 9, Spurr discloses that the clip (22) and the first series of ribs (32) are made of a single part together with the first tie rod part (14) (see Figure 2) and wherein the second series of ribs (54) is made of a single part together with the second tie rod part (48) (see Figure 2).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant tie rod members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747